Citation Nr: 0509975	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue claimed as due to undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for chronic fatigue 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for hair loss claimed 
as due to undiagnosed illness.

6.  Entitlement to service connection for chest pain claimed 
as due to undiagnosed illness.

7.  Entitlement to service connection for memory loss claimed 
as due to undiagnosed illness.

8.  Entitlement to service connection for nausea claimed as 
due to undiagnosed illness.

9.  Entitlement to service connection for aching joints 
claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1980 and from November 1990 to April 1991.  He also 
had additional service in the Naval Reserves.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined, in part, that new 
and material evidence had not been received to reopen claims 
of service connection for post-traumatic stress disorder 
(PTSD) and chronic fatigue claimed as due to undiagnosed 
illness.  The RO also denied service connection for hair 
loss, chest pain, memory loss, nausea, passing blood and 
aching joints-all of these conditions claimed as due to 
undiagnosed illness.  

The RO issued a decision in November 2003 that granted 
service connection for status post anal fissure with 
recurrent rectal bleeding, claimed as passing blood due to an 
undiagnosed illness.  The veteran has not appealed either the 
rating or effective date assigned.  So there is no claim 
concerning this condition currently before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).

In the December 2003 supplemental statement of the case 
(SSOC), the RO, in part, denied service connection for PTSD 
and for chronic fatigue claimed as due to undiagnosed 
illness.  The SSOC states that service connection was denied 
for these two conditions after de novo review by the RO's 
Decision Review Officer (DRO).  De Novo review of a 
previously disallowed claim is generally triggered by the 
submission of new material evidence, so it appears the de 
novo review followed the DRO's implicit determination that 
new and material evidence had been received.  

Although the DRO adjudicated the issues of service connection 
for PTSD and chronic fatigue claimed as due to undiagnosed 
illness on a de novo basis, the issues were initially denied 
by the RO in June 1998, and the veteran did not perfect an 
appeal from that decision.  Therefore, the claim can only be 
reopened upon submission of new and material evidence.  The 
veteran was not prejudiced by the RO's action in that a de 
novo review is a lower threshold in establishing a claim of 
service connection.  However, the Board must initially 
determine whether the appellant presented new and material 
evidence sufficient to reopen these service connection claims 
because doing so goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate them de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  So this 
is the preliminary threshold determination concerning these 
claims.  And as explained below, the Board also finds that 
new and material evidence has been submitted concerning them, 
so they will be reopened and readjudicated on the full merits 
(i.e., on a de novo basis).




FINDINGS OF FACT

1.  In an unappealed decision dated in June 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

3.  In an unappealed decision dated in June 1998, the RO also 
denied the veteran's claim of entitlement to service 
connection for chronic fatigue claimed as due to undiagnosed 
illness.  

4.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

5.  The veteran did not engage in combat with the enemy.

6.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in military service.  

7.  The veteran served in the Persian Gulf theater of 
operations.

8.  There is no competent medical evidence linking the 
veteran's complaints of chronic fatigue with his military 
service.

9.  There is no competent medical evidence linking the 
veteran's hair loss with his military service.

10.  There is no competent medical evidence linking the 
veteran's complaints of chest pain with his military service.

11.  There is no competent medical evidence linking the 
veteran's complaints of memory loss with his military 
service.

12.  There is no competent medial evidence linking the 
veteran's complaints of nausea with his military service.

13.  There is no competent medial evidence linking the 
veteran's complaints of aching joints with his military 
service.


CONCLUSIONS OF LAW

1.  The June 1998 decision of the RO denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and the claim of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The June 1998 decision of the RO denying service 
connection for chronic fatigue claimed as due to undiagnosed 
illness is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

4.  The evidence received since that decision is new and 
material and the claim of service connection for chronic 
fatigue claimed as due to undiagnosed illness is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

6.  An undiagnosed illness manifested by chronic fatigue was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

7.  An undiagnosed illness manifested by hair loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

8.  An undiagnosed illness manifested by chest pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

9.  An undiagnosed illness manifested by memory loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

10.  An undiagnosed illness manifested by nausea was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

11.  An undiagnosed illness manifested by aching joints was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Reports of the veteran's separation from service show that 
his military occupation specialty (MOS) during his first tour 
of active duty was Mess Management Specialist, while his MOS 
during his second tour of active duty was Commissary Store 
Meat and Produce Department Supervisor.  He did not receive a 
Purple Heart Medal or awards or decorations for combat or 
valor.  He had service in Saudi Arabia in support of 
Operation Desert Shield/Storm from December 1990 to April 
1991.  

Service medical records show that the veteran was admitted to 
a medical facility in February 1978 with a one-week history 
of lethargy and malaise, dark urine and recent onset of 
"yellow eyes," associated with nausea, vomiting, anorexia, 
diffuse abdominal pain, and at least one clay-colored stool.  
Evaluation and testing was done.  At discharge from the 
hospital, the diagnoses were viral syndrome and probable 
Gilbert's disease.  

The veteran presented at a service department clinic in 
August 1978 complaining of pain, swelling and tenderness over 
the right knee.  The assessment was cellulitis of the right 
knee.  No complaints, findings or treatment for hair loss, 
chest pain, or memory loss were noted in service medical 
records pertaining to the veteran's first period of military 
service.  

An examination was performed in December 1979 for the 
veteran's separation from his first period of active service.  
He described his health as "fine."  He denied chest pain or 
memory loss and made no reference to fatigue, hair loss, 
nausea or aching joints.  No pertinent defects were noted on 
physical examination.  

Periodic service department general physical examinations 
were performed, in February 1982, December 1984, May 1987, 
August 1988 and August 1991, in connection with the veteran's 
duty in the Navy Reserve.  He again denied chest pain or 
memory loss and made no reference to fatigue, hair loss, 
nausea or aching joints, and no pertinent defects were noted 
on physical examination.  Additionally, the veteran denied 
painful joints on service department dental health 
questionnaires completed in August 1988, September 1989, 
October 1990 and May 1994.  

A VA examination for Persian Gulf War veterans was performed 
in February 1995.  The veteran reported that he had been 
involved in direct combat in the Persian Gulf.  He denied 
medical problems, other than colds, while he was in the 
Persian Gulf.  He reported fatigue since his return from the 
Persian Gulf.  He made no reference to hair loss, chest pain, 
memory loss, nausea or aching joints.  No pertinent defects 
were noted on examination.

A statement, dated in May 1995, was received from Mark Heine, 
M.D., a psychiatrist.  The assessment was the veteran had 
depressive symptoms secondary to PTSD secondary to his tour 
of duty in Desert Storm.  

A VA general medical examination was performed in March 1996.  
The veteran related that he had experienced easy fatigue and 
a feeling of lack of energy and of tiring easily.  This had 
reputedly been present for the past three or four years since 
his return from the Persian Gulf.  The diagnoses included 
fatigue, cause undetermined.  

The veteran was afforded a VA psychiatric examination in 
March 1996.  He indicated he had loaded and unloaded 
airplanes in Saudi Arabia during his military tour in the 
Persian Gulf.  According to history, he was later transferred 
to Kuwait where he worked with supplies for a unit that 
defused mines.  He denied having been shot at or wounded and 
remarked that none of the mines his unit defused ever blew 
up.  However, he reportedly became depressed upon his return 
from military service.  The diagnosis was major depression, 
single episode, nonpsychotic.

On VA psychological evaluation in March 1996, the veteran 
remarked that he served with a naval transportation unit, 
located in Dhahran, unloading planes.  He was then reportedly 
transferred to Kuwait and assigned to an "EOD" team that 
worked in general supply and field mess.  He stated that he 
performed all duties of the EOD team, including disarming 
mines and searching Iraqi bunkers for arms and ammunition.  
He denied direct exposure to SCUD missile attacks involving 
the release of chemical or nerve agents, but reported he had 
been exposed to the Kuwait oil field fires.  

The veteran went on to state that his most troublesome memory 
of his Persian Gulf War experience was that of being away 
from his family and missing celebrating holidays with family 
members.  He indicated that his second most troublesome 
memory was having to wear a gas mask.  In this regard, he 
explained that every time a siren went off, he had to don his 
gas mask and chemical gear and move to a bomb shelter.  He 
admitted to dreams and nightmares of Persian Gulf War 
service, although they occurred infrequently.  When he had 
such a dream, he pictured himself sitting in a bomb shelter 
or hearing the sound of sirens.  

The examiner observed that the veteran, although somewhat 
preoccupied with his Persian Gulf experiences, actually did 
not experience significant PTSD symptomatology.  In this 
regard, when asked about a vivid and troublesome memory of 
the Desert Storm experience, the veteran focused on feeling 
of loneliness and separation from family.  The diagnosis on 
Axis I was depressive disorder.  

Added to the claims file in June 2002 were medical records of 
the veteran's treatment by Dr. Heine from 1995 to 2002.  The 
diagnoses were major depression and PTSD.  A May 1995 
treatment notation indicates that fatigue was among the 
veteran's depressive symptoms.  In May 1996, the veteran 
reported having flashbacks "now and then."  Flashbacks 
reportedly involved seeing dead bodies of Iraqis and 
Kuwaitis.  

A psychological evaluation was performed by a VA clinician in 
July 2002.  The veteran related he had served in a combat 
unit while in the Persian Gulf War.  He indicated that a 
vivid traumatic memory involved being awake for 18 to 24 
hours straight, while sirens were going off and SCUD missiles 
were exploding within a close distance.  He indicated he was 
in direct fear for his life, as well as fearful for the lives 
of other service persons.  He went to state that he 
experienced the full symptom complex of PTSD, including 
reexperiencing of distressing memories of Persian Gulf War 
experiences, numbing and avoidance symptoms, hyperarousal, 
and difficulty concentrating.  The diagnosis on Axis I was 
major depressive disorder and PTSD.

A VA general medical examination was performed in November 
2003.  The veteran's history was obtained and clinical 
findings were recorded.  According to the examiner, the 
veteran, in 1993, had experienced nausea, which he attributed 
to an anti-depressive medication he was taking, so nausea was 
not related to an undiagnosed illness.  Also, the veteran 
claimed hair loss since 2001, and it was the examiner's 
assessment that hair loss was most likely related to the age 
of the veteran and was male-pattern hair loss.  So, hair loss 
was not related to an undiagnosed illness.  Furthermore, the 
veteran claimed chest pain in 2000 and pointed out that chest 
pain was related to stress he was having at the time, so 
chest pain, observed the examiner, was not related to an 
undiagnosed illness.  

Additionally, the examiner observed that the veteran was 
status post cervical disc surgery and fusion in 2001 and 
remarked that disc disease was not attributable to military 
service.  Furthermore, the veteran had given a history of 
ankle joint and knee joint pain since about 1990.  The 
assessments were bilateral wrist strain, without x-ray 
findings, and bilateral knee sprain and bilateral ankle 
sprain, with x-ray findings of degenerative change.  

Also, the examiner noted the veteran's report of chronic 
fatigue; however, on the current examination, there was no 
history of debilitating fatigue with reduction of daily 
activities below 50 percent for the past six months.  
Accordingly, observed the examiner, the veteran's claimed 
chronic fatigue could be related to an undiagnosed illness; 
rather, the veteran himself attributed his claimed fatigue to 
his depression and acknowledged an improvement in his claimed 
fatigue on anti-depressant medication.  

A VA psychiatric examination was performed in November 2003.  
The veteran related that he was involved in loading and 
unloading supplies, including munitions and bombs, during the 
Persian Gulf War.  He indicated he was near a combat zone and 
that there were some SCUD attacks.  He remarked that he saw a 
lot of dead bodies in a ditch, but was not in active combat 
himself where he had to fire a weapon or was fired upon.  He 
indicated that he had experienced depression since his return 
from the Persian Gulf War.  He described flashbacks of war 
experiences mainly in terms of being in the midst of war and 
away from his family.  The diagnosis was major depressive 
disorder.  The examiner observed that the veteran had mild 
concentration and memory problems, but these seemed to be 
secondary to depression.

A report, dated in June 2004, was received from a Vet Center.  
The intake assessment was that the veteran had PTSD due to 
his military experience.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
April 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In this 
regard, the Navy Department informed the RO that a search 
failed to reveal records of the veteran's claimed post-
service treatment from March 1994 to the present at Balboa 
Naval Hospital.  In addition, records from a non-VA medical 
source have been obtained.  The veteran also was advised what 
evidence VA had requested and notified in the SOC and SSOC 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the April 2001 letter 
from the RO advising the claimant of his rights in VA's 
claims process predated the RO's November 2001 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

With respect to the VCAA letter of April 2001, the claimant 
was requested to respond within 60 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).



Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence to Reopen the Claims for Service 
Connection for PTSD and Chronic Fatigue Claimed as due to 
Undiagnosed Illness

The RO denied service connection for PTSD, as well as for 
chronic fatigue claimed as to undiagnosed illness by a 
decision of June 1998.  The veteran was informed of that 
decision, and did not appeal.  The June 1998 decision is the 
last final denial of those claims on any basis.  The RO 
determined that there was no confirmed stressor to support a 
diagnosis of PTSD.  As well, the RO determined that claimed 
chronic fatigue was not attributable to service.  So the 
Board's analysis starts with the evidence added to the claims 
file since that decision.  

With respect to PTSD, the additional evidence added to the 
record includes the report of a November 2003 VA psychiatric 
examination when the veteran reported having seen ditch 
filled with dead people during the Persian Gulf War and 
having been in the vicinity of an exploding SCUD missile.  
When the RO issued its June 1998 decision denying the claim 
of service connection for PTSD, the veteran's description of 
alleged stressors in service was largely confined to a 
diffuse sense of loneliness at separation from family and to 
several episodes when he had to don a gas mask and chemical 
gear and go to a sheltered area.  The additional evidence 
discloses claimed stressful experiences that appear to be 
more closely linked to the Persian Gulf war than the 
stressors previously alleged.  

With respect to chronic fatigue claimed as due to undiagnosed 
illness, the additional evidence added to the record includes 
the report of a November 2003 VA general medical examination.  
The examiner then offered an assessment linking claimed 
chronic fatigue to the veteran's depression.  By contrast, 
the evidence previously of record provided no medical opinion 
at all as to the etiology of the claimed chronic fatigue.  



The veteran's additional comments about alleged stressors, as 
well as the additional medical evidence providing an etiology 
for his claimed chronic fatigue arguably provide a "more 
complete picture of the circumstances surrounding the origin 
of [his] disability."  So this additional evidence is new and 
material and, consequently, sufficient to reopen these 
previously-denied claims.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Merits Adjudication of Service Connection for PTSD

Regarding whether the veteran engaged in combat against enemy 
forces, the Board notes that he was a food services 
specialist and later a supply specialist during his military 
service.  Moreover, he was not awarded a Purple Heart Medal 
or citations for combat or valor.  Although he in one 
instance in February 1995 claimed he was involved in 
"direct" combat, he has on all subsequent occasions denied 
having been fired upon or having fired at the enemy.  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
proof of combat service does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The question of whether a veteran has submitted sufficient 
supporting evidence of his claimed stressors in service is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 
128 (holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).

In view of the veteran's military duties and in the absence 
of any combat awards or decorations, there simply is 
insufficient evidence to corroborate his assertion of combat 
exposure during the Persian Gulf War.  So the Board finds 
that he did not engage in combat.  Consequently, since his 
reported stressors are not combat related, his lay testimony, 
by itself, will not be sufficient to establish the alleged 
stressors occurred.  Accordingly, the Board must determine 
whether service records or other independent credible 
evidence corroborates the alleged stressors.  VA is not 
required to accept his uncorroborated account of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) (credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence).

The veteran's alleged stressors during the Persian Gulf War 
include having been in the vicinity of a SCUD missile attack 
and having seen dead bodies in a ditch.  Apparently, he also 
regards as a stressor having to don a gas mask and chemical 
gear and having to go to a shelter during an alert in 
connection with a SCUD missile attack.  

The United States Armed Services Center for Unit Records 
Research (USASCURR) is a service department archive that 
searches official records to uncover corroborating evidence 
of alleged stressors.  The RO's February 1996 letter to the 
veteran was intended to elicit information from him about his 
alleged stressors.  The letter requested that he provide 
specific details of combat related incidents that resulted in 
PTSD.  He also was asked to specify the date (at least the 
month and year) the alleged stressor occurred.  Another PTSD 
questionnaire, also intended to elicit a description of his 
alleged stressors, accompanied the RO's April 2001 VCAA 
letter to him.  He did not respond to either PTSD 
questionnaire.

USASCURR requires an approximate time (a 2-month specific 
date range) in order to obtain supportive evidence of claimed 
stressful events.  See M21-1, Part III, 5.14 (c)(2)(a).  The 
veteran simply has not provided any detail to enable USASCURR 
to research his alleged stressors.  38 C.F.R. 
§ 3.159(c)(2)(i).  So they remain unverified.

The Board is well aware that a private psychiatrist and some 
VA clinicians have rendered a diagnosis of PTSD.  However, 
their diagnosis was based on the veteran's unverified history 
of alleged stressors.  And these alleged stressors, 
unfortunately, could not be verified by evidence independent 
of his assertions.  As already indicated, the Board is not 
required to grant service connection for PTSD merely because 
a physician accepted, as credible, the veteran's description 
of his military experiences and in turn diagnosed PTSD.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In the absence of a confirmed stressor in service to support 
the diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim, meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Merits Adjudication of Service Connection for Disorders other 
than PTSD

The veteran maintains that he has chronic fatigue, hair loss, 
chest pain, memory loss, nausea and aching joints, due to 
undiagnosed illness attributable to his military service in 
the Persian Gulf.  In this regard, he presumably relates his 
multiple undiagnosed illnesses to exposure to noxious 
substances, as he mentioned that he was exposed to smoking 
oil wells during the Persian Gulf War.  

A review of the evidence shows that service medical records 
are completely negative for hair loss, chest pain and memory 
loss.  Although the veteran was evaluated on one occasion 
during service for fatigue-then described as "malaise"-
and for nausea, these symptoms were, at the time, attributed 
to viral syndrome and "probable" Gilbert's disease, known 
clinical entities.  In any event, there were no documented 
recurrences of malaise or nausea during the remainder of his 
active service.  As well, a one-time episode of right knee 
pain during service was attributed to cellulitis, another 
known clinical entity.  And as with nausea and malaise, there 
were no documented recurrences of right knee pain during the 
remainder of his active service.

The first documented post-service complaints of chronic 
fatigue were during 1995, about five years after the veteran 
completed military service.  The examiner was then unable to 
offer an opinion about the etiology of the veteran's reported 
chronic fatigue.  More recently, during 2003, the veteran, by 
his own account, acknowledged that his chronic fatigue seemed 
to be linked to his depression, yet another known clinical 
entity.  In any event, a VA examiner specifically ruled out a 
relationship between chronic fatigue and an undiagnosed 
illness.

The first documented post-service complaints of nausea, hair 
loss, chest pain, and aching joints were during a VA general 
medical examination in 2003, more than 10 years after the 
veteran completed military service.  After considering the 
veteran's history and clinical findings, the VA examiner 
determined that complaints of nausea were apparently 
attributable to medication the veteran was taking for 
depression - again, a known clinical entity, while his hair 
loss was attributable to male pattern baldness, as well a 
recognized phenomenon of the aging process in men, in 
particular.  The VA examiner specifically ruled out a 
relationship between nausea or hair loss and any undiagnosed 
illness.  

The VA examiner determined that chest pain was induced by 
stress.  Whether stress is symptomatic of the veteran's 
underlying psychiatric disorder, identified as depression, 
cannot be discerned from the examiner's comments.  But 
whatever the source of the veteran's stress, the examiner 
specifically ruled out a relationship between chest pain and 
any undiagnosed illness.  

As to complaints of aching of joints, the examiner pointed 
out that the veteran had in recent years undergone surgery 
for disc disease of the cervical spine, yet another known 
clinical entity.  Also, the examiner stated the veteran had 
strain or sprain involving the wrists, knees and ankles, 
including associated arthritis as to certain of these joints.  
These orthopedic conditions, as well, are all known clinical 
entities.  



Additionally, the first documented post-service complaints of 
memory loss were reported during a VA psychiatric examination 
in 2003, more than 10 years after the veteran completed 
military service.  However, the examiner determined that 
memory problems were related to depression, which as noted 
above, is a known clinical entity.  

The veteran has provided no medical evidence that chronic 
fatigue, hair loss, chest pain, memory loss, nausea or aching 
joints are due to any undiagnosed illness attributable to his 
Persian Gulf service.  At best, his assertions are the only 
evidence linking the numerous conditions at issue, claimed as 
due to undiagnosed illness, to any incidents or events 
coincident with his military service.  And his 
unsubstantiated allegations amount to opinions about matters 
of medical causation.  There is no indication from the 
record, though, that he has any medical training or 
expertise.  So as a layman, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For all these reasons, the claims for conditions due to 
undiagnosed illness must be denied because the preponderance 
of the evidence is unfavorable, meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD, and to this extent, the 
appeal is granted.  

New and material evidence has been received to reopen the 
claim of service connection for chronic fatigue claimed as 
due to undiagnosed illness, and to this extent, the appeal is 
granted.  



But service connection for PTSD is denied.

And service connection for chronic fatigue due to undiagnosed 
illness also is denied.

Service connection for hair loss claimed as due to 
undiagnosed illness is denied.

Service connection for chest pain claimed as due to 
undiagnosed illness is denied.

Service connection for memory loss claimed as due to 
undiagnosed illness is denied.

Service connection for nausea claimed as due to undiagnosed 
illness is denied.

Service connection for aching joints claimed as due to 
undiagnosed illness is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


